                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                  Plaintiff,                                     8:17CR372

     vs.
                                                                 JUDGMENT
ANGELO C. DOUGLAS,

                  Defendant.


     For the reasons stated in the Court’s Memorandum and Order of this date,

     IT IS ORDERED:

     1.    The Court has completed its initial review of the Defendant’s Motion under

           28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

           in Federal Custody (“§ 2255 motion”), ECF 99;

     2.    The Motion, ECF No. 99, is summarily denied;

     3.    No certificate of appealability will be issued; and

     4.    The Clerk is directed to mail a copy of this Judgment to the Defendant at

           his last known address.

     Dated this 30th day of January 2020.

                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge
